Citation Nr: 0202219	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  93-07 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUE

Entitlement to a rating higher than 20 percent for a service-
connected right knee disability, to include the issue of 
entitlement to an extraschedular rating.




ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to May 1988.

In an October 1992 RO decision, the RO, in pertinent part, 
granted service connection and a 10 percent rating for a 
right knee disability, effective January 13, 1992.  The 
veteran appealed for a higher rating.  In a February 1994 RO 
decision, the RO granted a higher 20 percent rating for the 
service-connected right knee disability, effective January 
13, 1992.  In August 1998, the Board remanded the case to the 
RO for further evidentiary development.  The case was 
subsequently returned to the Board.

During the course of this appeal, the RO denied secondary 
service connection for a psychiatric disorder in an October 
1997 RO decision.  As the veteran did not appeal this 
decision, it is not in appellate status and will not be 
addressed by the Board.

Finally, the Board notes that in August 1998, the issue of 
entitlement to an earlier effective date for service 
connection for a right knee disability was referred to the 
RO.  This issue has not yet been addressed by the RO, and 
such must be done.

The issue of entitlement to an extraschedular rating appears 
in the Remand section of this decision.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
complaints of pain with no more than moderate instability.

2.  Limitation of actual or functional extension to five 
degrees or greater or limitation of actual or functional 
flexion to less than 60 degrees is not demonstrated.

3.  The veteran has arthritis of the right knee with 
complaints of pain and no more than minimal limitation of 
motion.

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for a service-connected right knee disability under 
Diagnostic Code 5257 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West Supp. 2001), Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000); 38 
C.F.R. §§ 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 
4, including Diagnostic Code 5257 (2001).

2.  A separate 10 percent rating is warranted for arthritis 
of the right knee with functional and actual limitation of 
motion, not more than slight in degree.  38 U.S.C.A. §§ 1155, 
5107 (West Supp. 2001), Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000); 38 
C.F.R. §§ 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 
4, including Diagnostic Codes 5010-5003, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from July 1984 to May 1988.  
A review of her service medical records shows that she was 
treated for a right knee sprain.

On January 13, 1992, the RO received the veteran's claim for 
service connection for a right knee disability.

At a September 1992 VA examination, the veteran reported that 
she twisted her right knee while playing basketball during 
service.  She complained of stiffness in her knee, difficulty 
ascending or descending stairs, a "popping" in the 
infrapatellar area of the right knee, and locking and 
swelling.  She stated that her symptoms were worse after 
walking for long distances.  She said she was unable to jog 
or ride a bike.  On examination of the right knee, there was 
1+ effusion of the right knee, and no gross deformities.  
There was patellar-femoral grinding and crepitus.  There was 
parapatellar tenderness, and medial popliteal fossa pain.  
Lachman's, anterior drawer, McMurray's and pivot shift tests 
were all negative.  Range of motion of the right knee was 
from 0 to 120 degrees.  An X-ray study showed patella 
malalignment and patella alta.  The diagnosis was bilateral 
patella-femoral syndrome with patella malalignment and 
patella alta.

In an October 1992 decision, the RO established service 
connection and a 10 percent rating under DC 5257 for a right 
knee disability, effective January 13, 1992, the date of the 
veteran's claim.

A February 1993 VA orthopedic consultation report shows that 
the veteran complained of chronic bilateral knee pain.  On 
examination of the right knee, there was a hypermobile 
patella, medial facet tenderness, mild quadriceps atrophy, 
genu recurvatum, and a positive compression test.  There was 
no laxity of the anterior cruciate ligament, the posterior 
cruciate ligament, the medial collateral ligament or the 
lateral collateral ligament, and there was no joint line 
tenderness.  An X-ray study showed bilateral alta with 
moderate lateral subluxation.  The diagnosis was bilateral 
alta with malalignment and poor tracking.  Physical therapy 
was prescribed for quadriceps strengthening.

In  an undated VA outpatient treatment record, the veteran 
complained of chronic knee pain.  On examination of the right 
knee, the examiner noted tenderness and patellofemoral 
crepitus.  Range of motion was from 0 to 125 degrees.  The 
examiner diagnosed a probable medial meniscal tear.  VA 
hospital records show that in August 1993 the veteran 
underwent a partial medial meniscectomy of the right knee.  
The postoperative diagnosis was a right medial meniscus tear.

In December 1993, the RO received VA medical records dated 
from August 1993 to October 1993.  Such records reflect 
treatment for bilateral knee pain.  An August 1993 brief 
operative note reflects diagnoses of chondromalacia of the 
right patella, and a right medial meniscal tear.  On follow-
up examination in September 1993, range of motion of the 
right knee was from 0 to 135 degrees.  There was minimal 
joint-line tenderness and a well-healed incision.  A 
subsequent progress note dated in September 1993 shows that 
the veteran reported that she felt much better since her 
surgery, and had no pain.  An October 1993 treatment note 
shows that the veteran reported that she was doing much 
better but still had some patello-femoral pain.  On 
examination, McMurray's sign was negative, and there was 
patello-femoral pain.  The diagnosis was patello-femoral 
syndrome.

In a February 1994 RO decision, the RO granted a higher 20 
percent rating for the service-connected right knee 
disability, effective January 13, 1992 under DC 5257.  

By a statement dated in March 1994, a VA doctor indicated 
that the veteran was unable to work from September 1993 to 
February 1994 due to ". . . a postsurgical knee problem 
which did not allow her to climb, extensive walking and alike 
[sic]."

In June 1994, the RO received a copy of a September 1992 X-
ray study of the veteran's right knee; the diagnostic 
impression was a normal knee.

In August 1998, the Board remanded the case to the RO for 
another VA examination of the veteran's right knee, and to 
obtain any additional medical records reflecting treatment 
for the right knee disability.

By a letter to the veteran dated in August 1998, the RO asked 
her to provide the names and addresses of private medical 
care providers who treated her for a right knee disability.  
In October 1998, the RO received statements from the veteran 
in which she reported receiving VA medical treatment.  She 
did not report receiving any private treatment for her right 
knee disability.

In August 1998, the RO received partially duplicative VA 
medical records dated from October 1991 to June 1994 which 
reflect treatment for a variety of conditions, including 
physical therapy for complaints of bilateral knee pain.  A 
February 1994 initial physical therapy visit shows that the 
veteran complained of bilateral knee pain when going up 
stairs, and when sitting or walking for too long.  She 
reported that her right knee gave out in the past, but had 
not done so since her arthroscopy.  On examination, range of 
motion of the right knee was from 0 to 123 degrees.  The 
examiner indicated that the veteran had bilateral small, 
high-riding patellae and other structural factors, including 
foot deformities, which predisposed her to patellofemoral 
joint problems.  A March 1994 orthopedic treatment note shows 
that the veteran complained of anterior knee pain.  On 
examination, there was persistent quadriceps atrophy, 
decreased effusion, moderate medial joint-line tenderness and 
parapatellar tenderness.  The diagnostic assessment was 
status post right knee arthroscopy and patello-femoral 
chondromalacia.  On examination in April 1994, range of 
motion of the right knee was from 0 to 125 degrees.

In December 1998, the RO received VA medical records dated 
from February 1997 to August 1998 which reflect treatment for 
a variety of conditions.  Such records are negative for 
treatment of a right knee disability.

At a January 1999 VA orthopedic examination, the veteran 
complained of bilateral knee pain.  The examiner reported 
reviewing the claims folder.  On examination, there was no 
clinical evidence of significant pathology in either knee.  
Range of motion was normal.  There was no instability, and no 
effusion.  When questioned as to flare-ups, the veteran 
stated that her complaint was always the same, and there were 
no precipitating or alleviating factors.  The examiner 
indicated that there was no additional limitation of motion 
during a flare-up.  The examiner indicated that an X-ray 
study showed mild early arthritis of both knees.  The 
diagnosis was status post arthroscopy of the right knee.

At a March 1999 additional examination of the right knee, the 
VA examiner indicated that range of motion of both knees was 
painless and was from 0 to 140 degrees.  Power was good and 
there was no effusion.  The veteran was able to squat down 
completely, and could do deep bending while standing on one 
leg.  There were portal arthroscopy scars on the right knee, 
there was no ankylosis, and there was crepitation in the 
right knee.  The veteran reported that she had recently been 
doing a lot of carrying, walking and cleaning.  She said she 
missed a few days of work per month due to right knee pain, 
but she could not say exactly how many days.  

By a letter dated in June 1999, the veteran stated that she 
had not sought VA outpatient treatment from 1994 to 1998 due 
to "reasons of mass discontent."  She said she decided to 
simply bear the pain.  She stated that although the VA 
examination report indicated that she could squat, that she 
was only able to do so then because she was supporting 
herself with her arms, and that when squatting unassisted, 
she could only do so 1/4 of the way before feeling a sharp pain 
beneath her kneecaps, followed by a buckling of the knees.  
She contended that her range of motion had worsened since she 
completed physical therapy a few years previously.  She 
contended that her VA examinations were inadequate.  She said 
that after exercise, she was unable to walk pain-free for 
days, and that she had difficulty walking up and down train 
platforms and subway stairs.

By a letter to the veteran dated in April 2001, the RO 
advised the veteran of the recent passage of the Veterans 
Claims Assistance Act of 2000 (VCAA) and of her rights under 
the VCAA.  She was told of the actions which had been taken 
to assist her with her claim, and asked her to submit any 
additional pertinent records.  She was advised that she 
needed to demonstrate that her service-connected right knee 
disability had increased in severity.  The veteran did not 
respond to this letter.

II.  Analysis

As noted above, in November 2000, while the veteran's case 
was pending on appeal, the President signed into law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law, and a recently promulgated companion 
regulation, redefine the VA's obligation with respect to 
notice to a claimant and duty to assist.  See 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 
(2001) (to be codified at 38 C.F.R. § 3.159).  Regarding the 
duty to notify, the RO did so by a letter to the veteran 
dated in April 2001.  With respect to the duty to assist, the 
file shows that the VA has made reasonable efforts to obtain 
relevant records and there is no indication from the veteran 
that there is additional outstanding evidence which would be 
relevant to her claim for a higher rating.  The veteran has 
undergone three VA examinations to evaluate her right knee 
disability.  After reviewing the claims file, the Board 
concludes that the VA has complied with the notice and duty 
to assist provisions contained in the new law and regulation.  
Id.

The RO has rated the veteran's service-connected right knee 
disability as 20 percent disabling under C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257.  

Knee, other impairment of:  
Recurrent subluxation or lateral instability:
Severe.......................................................
............................ 30
Moderate.....................................................
.......................... 20
Slight.......................................................
............................. 10

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).

Medical records dated from 1992 to 1993 reflect that the 
veteran had moderate lateral subluxation, and atrophy of the 
quadriceps.  In August 1993, the veteran underwent a partial 
medial meniscectomy of the right knee which repaired a right 
medial meniscus tear.  Subsequent medical records are 
negative for recurrent subluxation or lateral instability. 

In order to receive a rating in excess of 20 percent under DC 
5257, the veteran would have to demonstrate severe impairment 
of the knee due to recurrent subluxation or lateral 
instability.  No more than moderate instability was shown 
prior to the August 1993 knee surgery, and no instability or 
subluxation has been clinically noted since that time.  As no 
more than moderate instability in the right knee is shown, a 
rating in excess of 20 percent under  DC 5257 is not 
warranted.

The Board is cognizant that under 38 C.F.R. §§ 4.40 and 4.45, 
an increased evaluation may be assigned on the basis of 
functional loss due to subjective complaints of pain.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds, 
however, that since DC 5257 is not predicated on loss of 
range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted 
in DeLuca, do not apply to this rating code.  Johnson v. 
Brown, 9 Vet. App. 7, 9 (1996).  Further discussion of the 
applicability of DeLuca to other rating codes will be 
discussed below.

A recent X-ray study shows that the veteran has mild 
arthritis of the right knee.  Recent precedent opinions of 
the VA General Counsel have held that separate ratings may be 
assigned for X-ray findings of arthritis with limitation of 
motion of a knee (38 C.F.R. § 4.71a, Diagnostic Codes 5003-
5010) and for instability of a knee (38 C.F.R. § 4.71a, 
Diagnostic Code 5257).  VAOPGCPREC 9-98 and 23-97.  
Specifically, the General Counsel held that a claimant who 
has arthritis and instability of the knee may be rated 
separately under  DCs 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  In 
the earlier dated opinion, the General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under  DCs 5003-5010, which provides for the 
presence of arthritis due to trauma, and 5257 which provides 
for instability.  The General Counsel noted that when a knee 
disorder is rated under  DC 5257 based upon instability of 
the knee, the veteran may also be entitled to a separate 
rating for arthritis if the veteran has limitation of motion 
which at least meets the criteria for a zero percent rating 
under  DC 5260 (flexion limited to 60 degrees or less) or  DC 
5261 (extension limited to 5 degrees or more).  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned. 

However, the General Counsel in VAOPGCPREC 9-98 held that a 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under  
DC 5257 can also be compensated under  DC 5003 and vice 
versa. 

The rating criteria for limitation of motion of the knee are 
as follows:

5260 Leg, limitation of flexion of:  
Flexion limited to 
15°..........................................................
................... 30  
Flexion limited to 
30°..........................................................
................... 20  
Flexion limited to 
45°..........................................................
................... 10  
Flexion limited to 
60°..........................................................
................... 0

5261 Leg, limitation of extension of:  
Extension limited to 
45°..........................................................
................ 50  Extension limited to 
30°..........................................................
................ 40  Extension limited to 
20°..........................................................
................ 30  Extension limited to 
15°..........................................................
................ 20  Extension limited to 
10°..........................................................
................ 10  Extension limited to 
5°...........................................................
................. 0

38 C.F.R. Part 4 (2001).

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2001).

The Board notes that when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain.  DeLuca, supra (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, 
the United States Court of Appeals for Veterans Claims 
(Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id.  The Board finds that the criteria for a 
separate evaluation of 10 percent are met for right knee 
arthritis, on the basis of painful motion and/or use of the 
right knee pursuant to  DC 5003.  
Medical records dated from 1992 to 1993 reflect that the 
veteran had effusion, pain, crepitus and atrophy of the 
quadriceps.  Range of motion was from 0 to 120 degrees in 
1992, and from 0 to 125 degrees in 1993.  In August 1993, the 
veteran underwent a partial medial meniscectomy of the right 
knee which repaired a right medial meniscus tear.  Subsequent 
medical records demonstrate range of motion was from 0 to 135 
degrees in September 1993, from 0 to 123 degrees in February 
1994, and from 0 to 125 degrees in April 1994.  At a January 
1999 VA examination, range of motion was described as normal; 
in March 1999, painless range of motion was from 0 to 140 
degrees.  None-the-less, the veteran's reports of pain are 
credible and functional limitation of motion of the knee 
equates to impairment comparable to a 10 percent rating under 
DC 5010-5003.  

DC 5010 provides that arthritis, due to trauma, substantiated 
by X-ray findings will be rated as arthritis, degenerative.  
See 38 C.F.R. Part 4 (2001).

 DC 5003 provides as follows:

5003  Arthritis, degenerative 
(hypertrophic or osteoarthritis):  
Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved (DC 
5200 etc.).  When however, the limitation 
of motion of the specific joint or joints 
involved is noncompensable under the 
appropriate diagnostic codes, a rating of 
10 pct is for application for each such 
major joint or group of minor joints 
affected by limitation of motion, to be 
combined, not added under diagnostic code 
5003.  Limitation of motion must be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.

38 C.F.R. Part 4, Diagnostic Code 5003 (2001).

The Board finds that the evidence fails to support an 
evaluation in excess of 10 percent for arthritis based on x- 
ray findings and painful motion under 38 C.F.R. § 4.59 
because the VA examiners simply did not find actual 
limitation of motion warranting a higher rating.  In 
addition, there is no objective evidence of sufficient pain 
on motion so as to warrant a rating in excess of 10 percent 
under DCs 5260 and 5261 (separate from the 20 percent granted 
for right knee instability under  DC 5257).  Most recently, 
the VA examiner found no clinical evidence of significant 
pathology in the knee, including no effusion or limitation of 
motion.  In fact, he found the limitation of motion to be 
painless.  In March 1999, painless range of motion was noted.  
In February 1993, a VA examiner found pain at flexion greater 
than 90 degrees.  In short, while the veteran's complaints of 
pain are believed, there is simply no objective findings to 
equate these complaints to any greater limitation of motion 
than is provided for by the 10 percent rating.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 20 
percent under  DC 5257 for the service-connected right knee 
disability during the pendency of this appeal, but that a 10 
percent rating is warranted for limitation of motion also 
during the pendency of the appeal.  


ORDER

An increase in the 20 percent evaluation assigned for the 
service-connected right knee disability under DC 5257 is 
denied.

A separate evaluation of 10 percent for service connected 
right knee disability under DC 5003 is granted, subject to 
the applicable criteria pertaining to the grant of monetary 
benefits.




REMAND

In a letter dated in late November 1995, the veteran alleged 
that her service connected right knee disability prevented 
her from working to her fullest capacity, and that she has 
lost numerous jobs because of this disability.  In a March 
1999 memorandum from a VA physician, he reported that the 
veteran alleged that she lost a few days a month from work 
due to her right knee disability.  The Board interprets this 
as a claim for an extraschedular rating for service connected 
right knee disability.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2001).  
The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

As part of the VA's duty to assist and to notify as set forth 
in the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475,114 Stat. 2096, VA must assist a veteran in obtaining 
evidence necessary to substantiate the claim and notify her 
of the evidence needed to support her claim.  The Board finds 
that additional development is needed to comply with the duty 
to assist the veteran in developing her claim for an 
extraschedular rating for her right knee disability.  
Accordingly, the case is REMANDED to the RO for the 
following:

1. The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) are completed with respect to the 
issue of entitlement to an extraschedular 
rating. 

2.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The veteran should be 
asked to furnish employment records 
verifying that she experiences or 
experienced marked interference with 
employment or that she has had frequent 
periods of hospitalization due to her 
service connected right knee disability.  
This evidence may include records 
pertaining to lost time or sick leave 
used due to the right knee disability, 
any correspondence from an employer that 
would verify the veteran's contentions, 
or medical records showing periods of 
hospitalization.  If the veteran needs 
assistance in obtaining any records, she 
should contact the RO.

3.  Thereafter, the RO should consider 
whether the criteria for submission for 
assignment of an extraschedular 
evaluation for service connected right 
knee disability pursuant to 38 C.F.R. § 
3.321(b)(1) are met.  If such criteria 
are met, then the matter should be 
referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.

4.  After completion of the requested 
development, the RO should review the 
record and undertake any due process 
development required.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

